Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 3/2/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 3/2/2022.  In particular, claims 13-15 have been amended to include 70% vinyl acetate.  Thus, the following action is properly made final.

Claim Objections
Claims 13-15 are objected to because the amount of vinyl acetate monomer does not have a basis, i.e., is the amount based on mole or weight?  Paragraph 0067 of the specification clarifies that the amount is based on weight.  For immediate clarity, it is suggested that the amount include weight in claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 13-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
With respect to claims 13-15, having a film forming latex resin comprise at least about 70% vinyl acetate monomer fails to satisfy the written description requirement of 35 USC 112(a) because there does not appear to be a written description requirement of the film forming latex in the application as originally filed, In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989) and MPEP 2163.  While there is support for “vinyl acrylic paints” containing at least 70 wt % of vinyl acetate monomers in 0067 of the specification, there is no support for a film forming latex that contains at least 70 wt % vinyl acetate monomers but not acrylic monomers.
With respect to claims 16-18, they are rejected for failing to cure the deficiency of claim 13.
	
	
Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

With respect to claims 10-12 and 16-18, they are rejected for failing to cure the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 103
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bohling (US 2019/0177554).
The rejection is adequately set forth in paragraph 4 of the Office action mailed on 12/8/2021 and is incorporated here by reference.
	 
Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that the term “about” is definite; (B) that the examples of the instant specification show that residual (unreacted) monomer content is dependent on time and Bohling only discloses 20 minutes which is insufficient to decrease the residual content to within claimed ranges; and (C) that Bohling teaches away from decreasing residual monomer content to within claimed ranges because it teaches that the presence of unreacted polymerizable organic phosphate or salt thereof (from the film forming latex resin) can be used to further staging second microsphere.
	With respect to argument (A), there are no clear metes and bounds for the term “about” in the instant claims.  The application as originally filed does not make clear how much the amounts or sizes can deviate from the endpoint and still read on the claim.  Applicant argues that a rate limited with “about” is definite because the degree of uncertainty can be measured by a stopwatch, however, there are no times or rate limited by “about” in the instant claims.  Applicant argues that “about” is definite if 
With respect to argument (B), while the exemplified process of Bohling only uses 20 minutes, Bohling also discloses that the polymeric organic microspheres are prepared with a redox chase where residual monomers are chased with a mixture of t-BHP and IAA (i.e., redox-cased suspension bead) (paragraph 0083).  Therefore, Bohling clearly suggests reducing residual monomer, and it would have been obvious to one of ordinary skill in the art to rely on a longer reaction time to further decrease unreacted monomer to within claimed ranges.  Case law holds that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
	With respect to argument (C), Bohling discloses that the unreacted monomer is from the phosphorus acid functionalized polymer particles (i.e., film forming latex resin) and not from the redox-chased suspension bead.  Also, this unreacted monomer is part of the polymerization of the redox-chased suspension bead and is not part of claimed unreacted monomer content.   Therefore, Bohling does not teach away from decreasing unreacted monomers from the redox-chased suspension bead.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763